DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14, 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:.
Regarding claim 1, the prior art of record does not disclose or fairly suggest a semiconductor device with “an air spacer disposed between a sidewall of the gate structure and the contact structure; a cap seal disposed on the gate structure; and an air cap disposed between a top surface of the gate structure and the cap seal, wherein an air-filled cavity of the air cap is in contact with the top surface of the gate structure” along with other limitations of the claim.
Regarding claim 11, the prior art of record does not disclose or fairly suggest a semiconductor device with “an air spacer disposed between the gate structure and the ILD layer; a cap seal disposed on the gate structure, wherein top surfaces of the cap seal and the ILD layer are substantially coplanar with each other; and an air cap disposed between a top surface of the gate structure and the cap seal, wherein an air-filled cavity of the air cap separates the top surface of the gate structure from a bottom surface of the cap seal” along with other limitations of the claim.
Regarding claim 21, the prior art of record does not disclose or fairly suggest a semiconductor structure with “a first air gap disposed between the gate structure and the first dielectric layer; a second dielectric layer disposed on the gate structure; and a second air gap disposed between a top surface of the gate structure and the second dielectric layer, wherein the second air gap has a rectangular-shaped cross-sectional profile” along with other limitations of the claim.
The prior art of record are Ching et al. (US 2016/0365426 A1), and Lin et al. (US 9263392 B1).
Ching teaches a semiconductor device (Figs. 21A-B). The device includes air spacer (100) disposed between sidewalls of the gate structure and the contact structure (70).  However, Ching does not disclose an air cap on the top surface of the gate structure.  Lin teaches a semiconductor device (Figs. 7-8 of Lin) with an air cap (42) on the top surface of the gate.  However, Lin does not teach that the air filled cavity of the air cap is in contact with the top surface of the gate structure, or that the air gap has rectangular shaped cross-sectional profile. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822